DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5-7, 11, & 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass [US PATENT No.: US 8,806,952 B1] in view of Weisman [PG. Pub. No.: 2007/0022675 A1].
With regards to claim 1, Glass discloses an item of sports equipment (a net cord of a sports net assembly, ABSTRACT) comprising a guy line (118, a net support cable, Fig. 1A, Col. lines 25-30) to which is applied a mechanical tension (a compressible, resilient member such as a compression spring housed within a largely square or cylindrical housing, the tensile force of a net cable is transmitted by mechanical interface through a measurement section of the apparatus, Col. 1, line 56-Col. 2, line 7) and which ensures the stability or the rigidity of said item of sports equipment (117, a sport net assembly, Fig. 2, Col. 4, lines 3-12), comprising a measuring apparatus (120,  an apparatus for indicating a tension force on a support cable, Figs. 1A & 1B, Col. 3, lines 18-20) which is fastened to said guy line (A net cord loop termination 112 serves as an anchor member for the net support cable 118, Fig. 1A & 1B, Col. 3, lines 26-28) such that the guy line tension is applied to it (Col. 3, lines 26-36), however is silent on said measuring apparatus comprising a sensor adapted to deliver an electrical signal corresponding to representational information on the guy line tension.
Weisman teaches of a measuring apparatus comprising a sensor adapted to deliver an electrical signal corresponding to representational information on the guy line tension (an analog signal can be automatically transmitted to and stored on a portable computer and in a data base for later use and for the preparation of a comprehensive report. The signal is analyzed by software that calculates the fundamental period of 
At the time of filing, it would have been obvious to one ordinary skilled in the art to modify Glass with apparatus for measuring tension in a stressed cable where a transverse acceleration is generated in the stressed cable which is measured by an accelerometer in the apparatus, converted into an analog signal and transmitted based upon Weisman teachings. When modifying Glass, one would have readily concluded to provide a tension measuring device that can be operated without additional instrumentation attached, making it suitable for working on-site, especially for cable tension testing and measuring applications, (Col. 2, lines 8-11).
With regards to claim 2, Weisman teaches the measuring apparatus comprises a display configured to indicate said representational information on the tension of the guy line (The data generated by the apparatus includes the original analog signal displayed as a waveform which can be viewed by the user of the apparatus, Col. 2, lines 34-36).
With regards to claim 3, Weisman teaches measuring apparatus comprises a connection port enabling the connection of a display configured to indicate the representational information on the tension of the guy line (A portable computer 16 is connected to the portable apparatus 13 using a data cable 15, Fig. 3, Col. 4, lines 40-45).
With regards to claim 5, Weisman teaches a display communicating with the measuring apparatus so as to indicate the representational information on the tension (16, portable computer where data collected by the portable apparatus 13 will be stored 
With regards to claim 6, Weisman teaches wherein the display is configured to provide a numerical value of the tension of the guy line (16, portable computer where data collected by the portable apparatus 13 will be stored automatically in the portable computer 16 which will display the pulses and tensions, Fig. 4, Col. 4, lines 57-59).
With regards to claim 7, Weisman teaches of a data storage device configured to store said representational information on the tension of the guy line (a tension measuring device which enables users to analyze the collected data on-site or, if desired, to store the data for later use and verification. Storage of data for later use enables users to read the results conveniently from a safe distance, Col. 2, lines 14-17).
With regards to claim 11, Weisman teaches the measuring apparatus comprises a connection port enabling the connection of a display configured to indicate the representational information on the tension of the guy line (A portable computer 16 is connected to the portable apparatus 13 using a data cable 15, Fig. 3, Col. 4, lines 40-45).
With regards to claim 14, Weisman teaches a display communicating with the measuring apparatus so as to indicate the representational information on the tension (16, portable computer where data collected by the portable apparatus 13 will be stored automatically in the portable computer 16 which will display the pulses and tensions, Fig. 4, Col. 4, lines 57-59).
With regards to claim 15, Weisman teaches the display is configured to provide a numerical value of the tension of the guy line (16, portable computer where data 
With regards to claim 16, Weisman teaches said measuring apparatus comprises a data storage device configured to store said representational information on the tension of the guy line (a tension measuring device which enables users to analyze the collected data on-site or, if desired, to store the data for later use and verification. Storage of data for later use enables users to read the results conveniently from a safe distance, Col. 2, lines 14-17).
With regards to claim 17, Weisman teaches said measuring apparatus comprises a data storage device configured to store said representational information on the tension of the guy line (a tension measuring device which enables users to analyze the collected data on-site or, if desired, to store the data for later use and verification. Storage of data for later use enables users to read the results conveniently from a safe distance, Col. 2, lines 14-17).
With regards to claim 18, Weisman teaches said measuring apparatus comprises a data storage device configured to store said representational information on the tension of the guy line (a tension measuring device which enables users to analyze the collected data on-site or, if desired, to store the data for later use and verification. Storage of data for later use enables users to read the results conveniently from a safe distance, Col. 2, lines 14-17).
With regards to claim 19, Weisman teaches said measuring apparatus comprises a data storage device configured to store said representational information on the tension of the guy line (a tension measuring device which enables users to analyze the 
With regards to claim 20, Weisman teaches said measuring apparatus comprises a data storage device configured to store said representational information on the tension of the guy line (a tension measuring device which enables users to analyze the collected data on-site or, if desired, to store the data for later use and verification. Storage of data for later use enables users to read the results conveniently from a safe distance, Col. 2, lines 14-17).
Claims 4, 12 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass [US PATENT No.: US 8,806,952 B1] in view of Weisman [PG. Pub. No.: 2007/0022675 A1] as applied to claim 1 above, and further in view of Orfield [PG. Pub. No.: US 2016/0199697 A1].
With regards to claims 4, 12 & 13, Glass in view of Weisman discloses the claimed inventon as cited above in claim 1, however is silent on a system for wireless transmission to a display of the representational information on the tension of the guy line.
Orfield teaches of a force sensor programmed to output a force signal representing a force applied (force/load/strain gauge sensor, ¶0025) to a cable associated with a piece of exercise equipment (ABSTRACT), where wireless communication device may include any electronic component configured or programmed to facilitate wireless communication. For instance, the wireless communication device may be programmed to transmit the data collected by the force 
At the time of filing, it would have been obvious to one ordinary skilled in the art to modify Glass in view of Weisman with a wireless transmission representing a force/load/strain gauge sensor based upon Orfield teachings. When modifying Glass in view of Weisman one would have readily provide a digital data can be recorded via wireless communication has led to a proliferation of technologies that allow users to track their physical fitness activities. Fitness trackers that communicate directly with a user's mobile phone or computer through Bluetooth®, for example, have become common, (¶0002).

Allowable Subject Matter
Claims 8, 9 & 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 8, the prior art does not disclose or suggest the claimed “a warning device configured to emit a warning signal when the value of the tension of the guy line goes outside a predefined range” in combination with the remaining claimed elements and from which the claim is depended therefrom.

With regards to claim 10, the prior art does not disclose or suggest the claimed “several guy lines, comprising a measuring apparatus for each guy line” in combination with the remaining claimed elements and from which the claim is depended therefrom.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852